892 F.2d 75
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James SANATI, Petitioner,v.CONSOLIDATION COAL COMPANY;  Office of Workers CompensationPrograms, Respondents.
No. 89-1007.
United States Court of Appeals, Fourth Circuit.
Argued:  Oct. 30, 1989.Decided:  Dec. 11, 1989.

Robert F. Cohen, Jr.  (Cohen, Abate & Cohen;  Sharon A. Hayes, on brief), for petitioner.
David Allen Barnette (Jackson & Kelly, on brief), for respondent.
Before K.K. HALL, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
The estate of James Sanati appeals the Benefits Review Board's ("BRB") decision reinstating its prior decision affirming the Administrative Law Judge's ("ALJ") supplemental decision and order on remand in which the ALJ denied the claim for benefits under the Black Lung Benefits Act, 30 U.S.C. §§ 901 et seq., on a finding that Sanati's medical evidence was insufficient to invoke the interim presumption found at 20 C.F.R. § 727.203.   After review of the record, the numerous BRB and ALJ opinions, and consideration of oral argument, we conclude that this appeal is without merit.   Accordingly, we affirm on the reasoning of the BRB.1


2
AFFIRMED.



1
 Our affirmance in no way prejudices the estate's right, under § 22 of the Longshore and Harbor Workers' Compensation Act, 33 U.S.C. § 922, and 20 C.F.R. §§ 725.310, 725.480 to move the Department of Labor for a modification of this denial of benefits in view of the new autopsy evidence.   See Lee v. Consolidation Coal Co., 843 F.2d 159 (4th Cir.1988)